Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 17, 2016

The Court of Appeals hereby passes the following order:

A16A1102. DANIEL EUGENE LOFTON v. THE STATE.

      In August 2008, Daniel Eugene Lofton pled guilty to armed robbery and other
crimes. Less than a month later, he filed a motion to withdraw the plea. On January
19, 2016, Lofton filed a notice of appeal indicating his wish to appeal the trial court’s
January 5, 2016 order denying his motion to withdraw. That order, however, is not
included in the record, as it apparently was never filed with the trial court clerk. This
case is therefore REMANDED to the trial court for completion of the record. Upon
completion, the clerk is directed to transmit the complete record to this Court for re-
docketing of the appeal. Lofton need not file a second notice of appeal.

                                         Court of Appeals of the State of Georgia
                                                                              03/17/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.